DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, 14 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	In light of the claimed languages, a request for information regarding the plurality of clusters of related items is transmitted to the first control circuit via the second network interface to the first control circuit (Lines 17[Wingdings font/0xE0]18). It is unclear how the first control circuit receives the information regarding the plurality of clusters of related items (Lines 20[Wingdings font/0xE0]21);
2.	Limitation identify at least one of the clusters of related items… as an identified cluster (Line 23) specifies that one or more than one cluster is identified. Limitation as an identified cluster indicates that only one cluster is identified. If more than one identified cluster are identified, it is unclear what item is being referenced;
the network interface (Line 25) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 5, it is unclear whether the second term is calculated as a logarithm of how many documents comprise the processed information divided by how many of the documents include the term or represents a relative importance of the term as recited in claim 4.

Claim 1 recites that a first data store having first information stored therein. Claim 8 further recites that the first information is obtained from a variety of different sources. It is unclear whether the first information is from a first data store or obtained from a variety of different sources. For at least the reasons as noted, claim 8 is considered as optional features.

Claims 10, 14 & 17 include features analogous to claims 1, 5 & 8. Claims 10, 14 & 17 are rejected at least for the reasons as noted with regard to claims 1, 5 & 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over LINDEN [US 2016/0171588 A1] in view of VAITHYANATHAN et al. [US 5,819,258], hereinafter referred to as VAITHYANATHAN.

CLAIMS 1 & 10
An apparatus comprising:
a first data store having first information stored therein that comprises descriptions of a plurality of items;


a first network interface;


a first control circuit operably coupled to the first data store and to the first network interface and 



configured to process the first information to automatically identify a plurality of clusters of related items;


a personal communications device having 

a user interface, 

a second network interface, 


a second data store having second information stored therein corresponding to social media postings of a user of the personal communications device, and 



a second control circuit operably coupled to the user interface, the second network interface, and the second data store, the second control circuit being configured to:


determine when a trigger condition exists as a function of the second information; 

upon determining that the trigger condition exists, transmitting via the second network interface to the first control circuit a request for information regarding the plurality of clusters of related items;





receive from the first control circuit via the network interface the information regarding the plurality of clusters of related items;




use the second information corresponding to the social media postings of the user to identify at least one of the clusters of related items that corresponds to at least one of the social media postings of the user as an identified cluster;
communicate information regarding the identified cluster via the network interface to a remote network element;



receiving from the remote network element via the network interface descriptive information regarding at least one of the items that comprises the identified cluster;
displaying the descriptive information using the user interface of the personal communications device.
LINDEN
A social networking system comprising:
product database 124 (LINDEN, ¶¶ 0079 & 0085), wherein product database 124 stores product information comprising information of a plurality of products (LINDEN, ¶ 0083);
a communication interface associated with the social networking system (LINDEN, ¶ 0189);
processor associated with the social networking system (LINDEN, ¶ 0186), wherein the processor is coupled to the 
the processor is configured to obtain the product information (LINDEN, ¶ 0185) to automatically identify a plurality of categories of related products (LINDEN, FIG. 3 & ¶ 0031) 
a client device 102 (LINDEN, ¶¶ 0034, 0037, wherein the client device has 
a user interface as shown in FIG. 2A (LINDEN, ¶ 0131), 
a communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190), 
activity database 122 associated with the client device (LINDEN, ¶¶ 0048 & 0079), wherein the activity database 122 stores information corresponding to social activity such as “likes”, messages, tags, posts, shares.. of a user of the client device 102 (LINDEN, ¶ 0044), and 
processor associated with the client device (LINDEN, ¶¶ 0185 & 0186) coupled to the user interface of FIG. 2A and the 
determining an interest level as a function associated with content of the social activity (LINDEN, FIG. 2A & ¶¶  0115, 0131[Wingdings font/0xE0]0134); 
in response to the interest level is above a threshold (LINDEN, ¶ 0115), sending a product information request relating to the plurality of categories of related products  (LINDEN, ¶ 0135), wherein the product information request is sent via the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190) to the social networking system associated with the processor (LINDEN, ¶ 0186);
receiving from the client device associated with the processor the product information request (LINDEN, ¶ 0079), wherein the product information request relating to the plurality of categories of related products (LINDEN, ¶ 0135);



sending the product information request relating to the product category to at least one co-user (LINDEN, ¶¶ 0137[Wingdings font/0xE0]0138), wherein the product information request is sent via the communication interface (LINDEN, ¶¶ 0185 & 0190);
receiving from the at least one co-user a recommendation summary relating to ranking, rating that comprises the product category (LINDEN, ¶¶ 0146[Wingdings font/0xE0]0148);
displaying the recommendation summary using the user interface of the client device (LINDEN, FIG. 5A-B, ¶¶ 0147[Wingdings font/0xE0]0153).


LINDEN does not explicitly teach the step of pre-processing, at least in part, the first information to provide processed information and to then identify the plurality of clusters of related items by further processing the processed information by, at least in part, vectorizing the processed information to a matrix using term frequency-based vectorization.
VAITHYANATHAN teaches the step of pre-processing, at least in part, the first information to provide processed information, e.g., information (VAITHYANATHAN, Col. 4-Lines 50[Wingdings font/0xE0]65) of a domain/database (VAITHYANATHAN, Col. 6-Lines 10[Wingdings font/0xE0]17) is preprocessed to provide tokens and to then identify the plurality of clusters of related items by further processing the processed information by, at least in part, vectorizing the processed information to a matrix using term frequency-based vectorization, e.g., a plurality of sub clusters of related topical words is identified (VAITHYANATHAN, FIG. 3-Box 308 & Col. 10-Lines 19[Wingdings font/0xE0]38) by vectorizing the tokens to a matrix using term-frequency normalization (VAITHYANATHAN, Col. 7-Line 63[Wingdings font/0xE0]Col. 8-Line 60).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in VAITHYANATHAN into LINDEN in order to process product information.

Regarding claims 2 & 11, VAITHYANATHAN further discloses the step of processing the first information to automatically identify the plurality of clusters of related items by first using fuzzy intelligence to pre-process the first information to provide processed information and to then identifying the plurality of clusters of related items by further processing the processed information (VAITHYANATHAN, Col. 4-Line 50[Wingdings font/0xE0]Col. 10-Line 38).

Regarding claims 3 & 12, VAITHYANATHAN further discloses the step of using the fuzzy intelligence to pre-process the first information to provide the processed information by pre-processing the first information in combination with a plurality of pre-existing item categorizations (VAITHYANATHAN, Col. 4-Line 50[Wingdings font/0xE0]Col. 10-Line 38).

Regarding claims 4 & 13, VAITHYANATHAN further discloses the step of vectorizing the processed information by calculating at least a first and a second term, where the first term represents how often a term appears in a document and the second term represents a relative importance of the term (VAITHYANATHAN, Col. 8-Lines 6[Wingdings font/0xE0]60).

calculating the second term as a logarithm of how many documents comprise the processed information divided by how many of the documents include the term (VAITHYANATHAN, Col. 8-Lines 6[Wingdings font/0xE0]60).

Regarding claims 7 & 16, LINDEN further discloses that the plurality of items comprises a plurality of items that are available to purchase (LINDEN, ¶ 0004).

Regarding claims 8 & 17, the feature as recited is considered as optional feature. Therefore, whether LINDEN & VAITHYANATHAN disclose the feature of claim 1, LINDEN & VAITHYANATHAN still read on the claimed invention.

Regarding claims 9 & 18, LINDEN further discloses that the descriptive information comprises, at least in part, promotional content (LINDEN, FIG. 6).
 
Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over LINDEN [US 2016/0171588 A1] in view of VAITHYANATHAN et al. [US 5,819,258], hereinafter referred to as VAITHYANATHAN, and further in view of BIRDWELL et al. [US 2010/0332475 A1].

Regarding claims 6 & 15, LINDEN & VAITHYANATHAN do not explicitly teach the step of converting the matrix to a plurality of matrixes using singular value decomposition.
BIRDWELL teaches the step of converting the matrix to a plurality of matrixes using singular value decomposition (BIRDWELL, ¶ 0136).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BIRDWELL into LINDEN & VAITHYANATHAN in order to manage the matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            June 11, 2021